Case 2:19-cv-15442-MCA-MAH Document 20-6 Filed 11/18/19 Page 1 of 1 PagelD: 86

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
x
BYRON CORDOVA, individually and on behalf of all others
similarly situated, Civil Action No.
2:19-cv-15442
Plaintiff,
-against- AFFIDAVIT OF SERVICE

BREEZY POINT INC. d/b/a CHRONE’S TAVERN, MICHAEL
CHRONE, and MOHAMMED HUSSEIN,

Defendants.
x

 

DIOMICSA HERNANDEZ, deposes and says that deponent is not a party to this action, is over
18 years of age, and resides in New York; that on November 18, 2019 deponent served the within
NOTICE OF MOTION, DECLARATION OF NICOLE D. GRUNFELD, EXHIBITS 1 and 2,
MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR AN ORDER
PERMITTING ALTERNATIVE SERVICE OF PROCESS UPON DEFENDANT MOHAMMED
HUSSEIN, and PROPOSED ORDER, on the following:

Mohammed Hussein

c/o Breezy Point Inc. d/b/a Chrone’s Tavern Restaurant & Pizzeria
906 Mountain Avenue

Mountainside, NJ 07092

the designated address by depositing a true copy of the same, enclosed in a postpaid properly
addressed wrapper, in an official depository under the exclusive care and custody of the United
States Postal Service within New York State by first class mail.

mac)
Diomicsa Hernandez

Sworn to before me this
“er 18, 2019

—___

a a i
ISALICE ACEVEDO

NOTARY PUBLIC, STATE OF NEW YORK
No. 01AC6339065

QUALIFIED IN BRONX COUNTY
COMMISSION EXPIRES MARCH 21, 2020
